Citation Nr: 0918333	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of head injury. 
 
2.  Entitlement to service connection for blindness, to 
include as a residual of head injury. 
 
3.  Entitlement to service connection for residuals of broken 
right hand and arm with arthritis. 
 
4.  Entitlement to an increased rating for left mandible 
angle fracture residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1959.

Service connection for residuals of head injury was initially 
denied by a Department of Veterans Affairs (VA) agency of 
original jurisdiction (AOJ) rating action in April 1991.  The 
veteran was notified of this decision in May 1991 but did not 
file an appeal within one year and this determination is 
final. See 38 C.F.R. § 20.1103 (2008).  He attempted to 
reopen his claim for residuals of head injury in a claim 
received in December 2005.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an August 2006 rating decision of the VA 
Regional Office in St. Petersburg, Florida that declined to 
reopen the claim of service connection for residuals of head 
injury, and denied entitlement to service connection for 
blindness, and a broken right hand with arthritis, as well as 
a rating in excess of 10 percent for service-connected left 
mandible angle fracture residuals.  

The veteran was afforded a personal hearing in March 2009 
before the undersigned Veteran's Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

Following review of the record, the issue of entitlement to 
an increased rating for left mandible angle fracture 
residuals will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Entitlement to service connection for residuals of head 
injury was denied by an RO decision in April 1991; the 
appellant did not file a timely appeal and that determination 
became final.

3.  Evidence received subsequent to the April 1991 RO 
determination, when considered by itself or together with 
previous evidence of record does not relate to an 
unestablished fact necessary to support the claim of service 
connection for residuals of head injury.

4.  Blindness was first clinically indicated many years after 
discharge from active duty.

5.  Claimed residuals of broken right hand and arm with 
arthritis were first clinically indicated many years after 
discharge from active duty.


CONCLUSIONS OF LAW

1.  The April 1991 RO decision that denied entitlement to 
service connection for residuals of head injury is final. 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received subsequent to the April 1991 rating 
decision is not new and material and the Veteran's claim of 
entitlement to service connection for residuals of head 
injury is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

3.  Blindness was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

4.  Claimed residuals of broken right hand and arm were not 
incurred in or aggravated by service nor may arthritis be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for residuals of head injury that was 
previously denied in April 1991 and is now final.  He also 
avers that he is legally blind and has arthritis of the right 
arm and hand which are of service onset for which service 
connection should be granted.  He presented testimony on 
personal hearing in March 2009 to the effect that he 
sustained a concussion in the fall of 1956 as the result of a 
roof collapse while stationed in Morocco, and that he was 
hospitalized and treated at SID Slimane Hospital.  He stated 
that his doctors had told him that this had caused damage to 
his optic nerves leading to current blindness.  The appellant 
testified that he had broken his right hand on bivouac duty 
and was treated at the field hospital.  He said he did not 
seek medical attention for the hand after service.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in January 2006 that addressed the 
required notice elements.  The Board thus finds that adequate 
notice has been provided, as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to reopen a final claim and to establish service 
connection for the other claimed disorders prior to 
adjudication of the claim in August 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require that VA review the 
information and the evidence presented with the claim and to 
provide notice to the claimant of what information and 
evidence not previously submitted, if any, will assist in 
substantiating, or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and what disability 
rating and effective date of the benefit will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of service connection 
for residuals of head injury, as well as entitlement to 
service connection for blindness and a broken right hand and 
arm with arthritis.  Private clinical records the appellant 
has indentified have been requested and received, and VA 
outpatient data have also been associated with the claims 
folder.  The appellant was afforded a personal hearing before 
a Veteran's Law Judge in March 2009.

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, four factors are 
considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the Veteran's claim, only the first  requirement 
for determining whether a medical examination is needed is 
met.  Additionally, the Board is of the opinion that there is 
sufficient competent medical evidence of record to make a 
decision on the claim  Therefore, VA has no duty to obtain a 
medical opinion. Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 
.

The Board finds that further assistance from VA would not aid 
the veteran in substantiating the claim.  Therefore, VA does 
not have a duty to assist that is unmet with respect to the 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for residuals of 
head injury, and entitlement to service connection for 
blindness and right hand/arm disability, including arthritis. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claims are ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

1.  New and material evidence to reopen the claim of service 
connection for residuals of head injury.

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
service connection for residuals of head injury by rating 
decision in April 1991.  The appellant did not file a timely 
appeal and this determination became final. See 38 C.F.R. 
§ 20.1103.  He attempted to reopen his claim for such in 
December 2005.  Because the 1991 decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of service connection for residuals of head 
injury should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2008) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1991 RO 
decision denying service connection for residuals of head 
injury included service treatment records that showed no 
treatment for head injury.  During the reported relevant time 
frame in service, the Veteran was shown to have been 
hospitalized for three days with measles in April 1957, but 
no reference to a head injury is documented.  

The appellant filed a claim for service connection for head 
injury residuals in January 1991.  Following an RO inquiry in 
February 1991 for additional information, he responded in 
March 1991 that he had had no treatment in civilian life.  
Service connection for residuals of head injury was denied in 
April 1991 on the basis that no disability of this nature was 
shown by the evidence of record.  

The evidence received after the April 1991 RO decision 
denying service connection for residuals of head injury 
includes personnel records showing that the appellant was 
stationed in Morocco between October 1956 and September 1957.  
No injuries are recorded.  Social Security disability records 
were received.  A letter dated in April 2008 was received 
from M. Kennedy, M.D., referencing head injury in service as 
a factor in current blindness.  VA outpatient clinical 
records dating from 2005 were obtained in which the appellant 
was reported to have stated in December 2005 that that his 
deteriorated optic nerves could have been caused by brain 
trauma.  It was reported that he indicated in May 2006 that 
he had had traumatic head injury in 1956, but that he was 
amnestic to the event.  The appellant presented testimony on 
personal hearing on appeal in March 2009 and elaborated on 
the circumstances of reported head injury in Fall 1956 or 
early 1957 while stationed in Morocco.

The Board finds in this instance that while evidence received 
since the April 1991 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to grant the claim of service connection for 
residuals of head injury.  Specifically, no competent 
additional evidence has been received which shows that the 
appellant had a head injury in service.  No service clinical 
records reflect evidence of head injury, nor is it documented 
that the appellant received any post service treatment after 
the reported trauma.  The evidence that has been received 
relates solely to the veteran's continuing assertions that he 
had a head injury in service without any contemporaneous 
medical evidence in support of his claim.  The Board notes 
that Dr. Kennedy referred to head trauma in service in a 
statement dated in April 2006, but it is clear that this 
history was based on what the Veteran told him as there is no 
supporting documentation in service or thereafter that the 
appellant sustained head injury during active duty.  
Therefore, upon review of all of the additional information 
received since the April 1991 rating decision, the Board 
finds that the evidence is not so significant that it must be 
considered to fairly decide the claim to reopen.

In this regard, the Board would point out that should the 
appellant obtain clinical evidence that supports a showing of 
head trauma in service, VA would be obligated to reconsider 
this matter.  However, as it currently stands, the additional 
information obtained since the April 1991 RO decision, when 
considered alone or with previously submitted evidence, does 
not relate to an unestablished fact necessary to establish 
the claim.  It is therefore not material to reopen the claim 
of entitlement to service connection for residuals of head 
trauma.

2.  Service connection for blindness.

Factual Background

The Veteran's service clinical data reflect no treatment for 
eye injury or vision impairment.  He was required to have a 
physical examination in December 1958 for duties as an NCO 
club waiter and vision was recorded as 20/20.  When examined 
in August 1959 for release from active duty, distant visual 
acuity was noted to be 20/20, which is considered normal 
vision.  It was noted that at that time that the appellant 
had worn glasses in high school but not since then.  No 
defects were recorded in this regard.  

The post service record is silent for any indication of 
vision impairment until the Veteran filed a claim for such in 
December 2005.  Attached to his application was a Certificate 
of Blindness noting that he had been determined to be legally 
blind based on reports from an ophthalmologist or optometrist 
licensed to practice in Florida.  VA outpatient clinical 
records indicate that he began seeking treatment in vision 
impairment services in December 2005 for blindness 
rehabilitation purposes.  An assessment of legally blind was 
recorded in November 2006.  

In a letter dated in November 2006, the Veteran related that 
after head injury in North Africa, he needed to wear 
prescription glasses for the first time.  He related that 
during the remainder of his service, there was constant 
deterioration of his eyesight and his prescription was 
strengthened three times.  He stated that he had been told by 
one of his physicians that his vision loss was irreversible 
and irreparable due to blunt force trauma that he had 
sustained.  

In a Memorandum of record dated in October 2007, a formal 
finding was made on the inability to obtain clinical records 
from SID Slimane Field Hospital in Morocco for the year 1957.

Records from the Social Security Administration were received 
showing that the Veteran began receiving disability in August 
1994 for decreased visual acuity, ischemic optic neuropathy 
and statutory blindness.  The Social Security records 
included private clinical reports dating back to May 1994 in 
which one physician wrote that hypertensive retinopathy was 
strongly suspected.  A State of Florida Ophthalmological 
Evaluation Report dated in January 1995 rendered primary and 
secondary diagnoses of optic atrophy, both eyes, probably 
secondary to optic neuritis or ischemic optic neuropathy in 
the past.  It was recorded that the Veteran was told that he 
had optic nerve damage from optic neuritis 1 1/2 years before. 

In a statement dated in April 2006, M. Kennedy, M.D., of 
Tomoka Eye Associates wrote that the Veteran had been seen in 
their office and opined that "...his previous head trauma 
sustained as a result of military service could possibly be a 
contributing factor to his present day blindness."



Legal Analysis

The Veteran asserts that current blindness is secondary to 
head injury residuals during active duty.  Service connection 
may be granted for a disability that is proximately due to or 
the result of an established service-connected disorder. 38 
C.F.R. § 3.310 (2008)

However, as shown above, service connection for residuals of 
head injury is denied.  Consequently, as head injury has not 
been determined to be a service-connected disability, 
blindness may not be attributed thereto on a secondary basis.  
As a result, Dr. Kennedy's April 2006 statement relating 
blindness to head trauma in service is not probative, and 
cannot be utilized as a basis for a grant of service 
connection  Therefore, service connection for blindness will 
only be considered as directly related to the appellant's 
peacetime service under 38 U.S.C.A. § 1131;38 C.F.R. § 3.303.  

Despite his statement and testimony to the contrary, the 
Veteran's service treatment records do not indicate that he 
received any clinical attention for vision problems.  His 
vision was determined to be 20/20 in December 1958 prior to 
his duty as an NCO club waiter as well as upon examination in 
August 1959 for separation from service.  These normal 
examination findings were obtained well after his tour of 
duty in Morocco between October 1956 and September 1957.  
Evidence of bilateral eye disability is first clinically 
indicated in approximately the mid 1990s, more than 30 years 
after discharge from active duty.  In January 1995, it was 
felt that the Veteran's vision impairment was attributable to 
optic nerve damage from optic neuritis or ischemic optic 
neuropathy 1 1/2 years before.  His Social Security records do 
not reference a head injury or residuals thereof.

Under the circumstances, the Board finds that the evidence is 
clear that the Veteran's current blindness is of post service 
onset and unrelated to service.  The preponderance of the 
evidence is against the claim and service connection for 
blindness must be denied.  



3.  Service connection for broken right hand with arthritis.

Factual Background and Legal Analysis

The Veteran's service clinical data reflect no treatment for 
right arm or hand injury.  On examination in August 1959 for 
discharge from active duty, he denied arthritis, lameness and 
bone, joint or other deformity.  The upper extremities were 
evaluated as normal.  

The post service record is silent for any indication of right 
arm or hand impairment until the Veteran filed a claim for 
such in December 2005.  Subsequently received were VA X-ray 
reports of the right hand dated in September 2006 that were 
interpreted as showing moderate joint space narrowing of the 
small joints of the right hand consistent with 
osteoarthritis.  An X-ray of the right shoulder on that same 
date disclosed degenerative sclerosis at the rotator cuff 
insertion site suggestive of acromion impingment.  The 
Veteran was noted to have provided history of injuring his 
right shoulder in service.  

The evidence reflects, however, that there is absolutely no 
clinical evidence showing that the Veteran injured his right 
hand or arm during basic training, as contended, and the 
service records do not document any complaints or treatment 
in this record.  The Veteran himself testified in March 2009 
that he did not seek any treatment for right hand or arm 
complaints after service.  

The Board points out in this instance that the Veteran was 
released from active duty in 1959 and that the first post 
service clinical reference to any disability affecting the 
right hand/arm is documented in 2006.  This is approximately 
48 years after discharge from active duty.  As noted 
previously there is no clinical reference to an injury of the 
right hand or arm during service.  No physician of record has 
related any current right upper extremity disability to 
active duty.  The Board thus finds that given the lack of a 
showing of right hand or arm injury, complaints, or 
disability in service, and no diagnosed disorder for so many 
years after active duty, current right arm/hand disability, 
including arthritis, may not be directly or presumptively 
attributed to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  Therefore, under the circumstances, 
service connection for a right hand/arm disorder, including 
arthritis, must be denied.  The preponderance of the evidence 
is against the claim.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of 
head injury.

Service connection for blindness, to include as a residual of 
head injury, is denied.

Service connection for residuals of broken right hand and arm 
with arthritis is denied.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected left mandible disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He presented 
testimony on personal hearing in March 2009 to the effect 
that the condition had worsened, and included loss of teeth 
with increasing trouble chewing.  

Review of the record discloses that the Veteran last had an 
examination for VA compensation and pension purposes in this 
regard in July 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran claims 
that a disability has worsened since the last examination, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability has 
increased in severity); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the appellant will be 
provided an opportunity to report for a current VA dental 
examination to ascertain the current status of the service-
connected left mandible angle fracture residuals.

Additionally, the Board notes that the veteran testified that 
he had received "hours and hours" of dental work from 
dentist J. Zuber.  In this regard, the appellant should be 
requested to provide the address of his private dentist and 
any other provider he has seen in this regard, as well as 
authorization to retrieve these records.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all providers who have treated him 
for left mandible angle fracture 
residuals, including J. Zuber.  
After securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with the 
claims file.

2.  The veteran should be 
scheduled for a VA dental 
examination to assess the current 
severity of the service-connected 
left mandible angle fracture 
residuals.  The claims folder and 
a copy of this remand must be made 
available to and be reviewed by 
the examiner prior to completion 
of the examination report.  The 
examination report must indicate 
whether or not the claims folder 
was reviewed.  Any indicated 
studies should be performed, and 
clinical findings should be 
reported in detail in a narrative 
report.

The examiner should A) specify the 
range of motion for the inter-
incisal movement (in millimeters) 
and the range of the lateral 
excursion movement (in 
millimeters).  If limited motion 
is demonstrated, an opinion as to 
any increased functional loss due 
to painful use, weakness, excess 
fatigability, and/or 
incoordination of such affected 
part should be provided; and B) 
indicate whether or not there is 
any nonunion or malunion of the 
mandible and if so, whether the 
degree of such is slight, moderate 
or severe.  

The report of the examination 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected left mandible angle 
fracture residuals.  

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


